EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the After Final Amendment and AFCP 2.0 request filed January 26, 2021, and the interview concluding February 19, 2021.  The After Final Amendment has been entered, and claims 1-2, 7-10, and 20-23 are now allowed.
In accordance with 37 CFR 1.126, claims 7-10 and 20-23 will be renumbered as claims 3-10 (respectively) in the issued patent.  Original claim numbering is employed in the Examiner’s Amendment.
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on February 19, 2021, Michael L. Scarpati requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 01-2300 the required fee of $ 220.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.






Amend the application as follows:
Enter the after final amendment filed January 26, 2021.
Cancel claims 6, 11-12, and 16-19.




















The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 and new independent claim 23 each require more particular types of threshold values that are not taught or suggested by the prior art, as discussed in the interview conducted January 22, 2021 (see interview summary mailed January 29, 2021), as well as in applicant’s reply at pages 8-9.  It is also noted that applicant’s arguments at pages 6-7 regarding the definiteness of the language of dependent claim 7 were found persuasive.  Accordingly, claims 1-2, 7-10, and 20-23 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634